DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants and remarks and amendments filed 7/14/21. Claims 1-4, 6-8, 11, 14 and 16-21 are pending. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 7/30/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections Withdrawn
4. The rejection of claims 1-4 and 6-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn necessitated by Applicants claim amendments.
5. The rejection of claims 1-4 and 6-21 under 35 U.S.C. 103 as being unpatentable over Manning et al. (WO2014/039903A3, Pub Date 13 March 2014, of record) in view of Ellis et al. (WO2013/011076, Pub Date 24 Jan 2013 of record) is withdrawn because of Applicants persuasive arguments.
Reasons for Allowance
6. The following is an examiner’s statement of reasons for allowance: Applicants recited formulation comprising buffer components of 15 mM to 25 mM histidine and 15  Manning. In addition, Manning reference merely discloses acetate in single buffer formulations at a range of 5 mM to 50 mM wherein said "composition is substantially free of any other buffers"(pages 20-21). Manning explicitly teaches that "the best single buffer appears to be Histidine, while a His-succinate buffer also offers very good stability" (page 107 line 22-23). 
In addition, the buffered antibody formulation, comprising an antibody comprising a heavy chain comprising the amino acid sequence of SEQ ID NO: 1 and a light chain comprising the amino acid sequence of SEQ ID NO: 2 disclosed in Cini et al. (U.S. Patent No. 10376582) does not contain Histidine-acetate buffer.
 It is well known in the art that although antibodies share structural similarities, development of commercially viable antibody pharmaceuticals has not been straightforward because of their unique and somewhat unpredictable solution behavior (Wang et al., J Pharm Sci 96(1): 1-26, 2007; abstract; page 5, column 1; pages 8-14).  Antibodies experience a variety of physical and chemical instabilities, such as denaturation, aggregation, surface adsorption, deamidation, oxidation, isomerization, and fragmentation (Wang 2007, page 21, column 2, 1st paragraph).  Wang et al. 2007 also disclose that due to the significant difference in primary sequence among different antibodies, the relative severity of these degradation pathways can be significantly different (page 21, column 2, 1st paragraph).  Wang et al. 2007 even state that “[a]ll the formulation excipients and buffering agents used in commercial antibody products…should be evaluated individually for each antibody drug candidate through stability studies before they are chosen as part of the product, as antibodies are nd paragraph).  Furthermore, the relevant literature teaches that formulation of solid protein pharmaceuticals (i.e, lyophilization) requires many different stabilizers and excipients.  Since the physical properties of these agents are mutually affected, the relative quantity of these agents in a protein formulation is critical and should be determined on sound experimentation and stability studies (Wang et al., Int J Pharmaceutics 203: 1-60, 2000; page 50, column 2, last paragraph).  Wang et al. 2000 disclose that “development of a lyophilized protein product usually takes an enormous amount of time, labor, and effort, simply because there is no single, short, and mature pathway to follow in formulating such a product, and many experiments are done on a trial-and-error basis” (page 51, column 1).  Carpenter et al. indicate that every protein has unique physiochemical properties and unique stabilization requirements, and thus, formulations will have to be customized for every protein drug (Pharm Res 14(8): 969-975, 1997; page 974, column 1, 1st paragraph).  Furthermore, regarding the requirement of arginine in the formulations of the instant claims, Fukuda et al. (Pharm Res 31: 992-1001, 2014) and Kim et al. (Int J Pharmaceutics 51: 26-37, 2016) both teach that while arginine suppresses the aggregation of many proteins, it also has a potentially negative effect on protein stability for other proteins (see Fukuda et al. page 993, column 1, 2nd full paragraph; Kim et al., page 27, column 1; page 34).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. Claims 1-4, 6-8, 11, 14 and 16-21 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645     

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645